DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Remarks
2.	In response to communications filed on 1/14/2022, no claims have been cancelled; claims 1, 8, 15, and 20 have been amended, and no new claims have been added. Therefore, claims 1-18 and 20-24 are presently pending in the application.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1, 8, 15, and 21-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Vanasco (U.S. Patent Application Publication No. 2010/0274815), in view of Battestini et al. (U.S. Patent Application Publication No. 2011/0125770), in further view of Goeldi (U.S. Patent Application Publication No. 2010/0119053).
As to claim 1, Vanasco teaches a method for determining that multiple social media profiles correspond to a common user wherein the method includes performing, by a social media analysis tool executed by a processor, operations (See Vanasco, paragraphs 3 and 35, wherein Vanasco determines "identity aggregation" for several media profile of one user {entity} and wherein the “system” of Vanasco is the analysis tool) comprising: 
identifying, that each of a first social media profile from a first social media platform, a second social media profile from a second social media platform, and a third social media profile from a third social media platform have common values for one or more attributes (See Vanasco, paragraphs 29; 31; 35, wherein identities {read on profiles-first, second, third} are matched using at the profile data {read on the attributes, which is also called “identity metadata” throughout Vanasco}; Also see paragraphs 169-175; 178, wherein the identity meta-data {first, second and third attribute of the profile} and a value is calculated using several methods one of which is to use the identity meta-dated by breaking it down into phrases and sentences and compare it to other profile identity metadata that was also broken down into phrases and sentences to determine a “weighted point value”).
determining, a first probability of the first social media profile and the second social media profile being associated with a single user based on the first social media profile and the second social media profile having a first common value for at least a first attribute but a different value for a second attribute (See Vanasco, paragraph 35, wherein the “system” of Vanasco is the analysis tool; Also see paragraphs 169-175; 178, wherein Each identity meta-data having a score {value} that is calculated to find a percentage of likelihood {probability} that the two identities belong to the same "uber-identity" {read on common entity}. Each identity meta-data having a score that is calculated using several methods one of which is to use the identity meta-dated by breaking it down into tokens (phrases and sentences) and compare it to other profile identity metadata to determine a “weighted point value”[specifically paragraph 178] and paragraphs 425 and 825).
Vanasco teaches and analysis tool (See Vanasco, paragraph 35, wherein the “system” of Vanasco is the analysis tool), wherein each identity meta-data having a score {value} that is calculated to find a percentage of likelihood {probability} that the two identities belong to the same "uber-identity" {read on common entity}. Each identity meta-data having a score that is calculated using several methods one of which is to use the identity meta-dated by breaking it down into tokens (phrases and sentences) and compare it to other profile identity metadata to determine a “weighted point value” (See Vanasco, paragraphs 169-175, 178 and 425).  Vanasco, however, does not explicitly teach determining, based on first user-generated content in the first social media profile and second user-generated content in the third social media profile, a second probability that the first social media profile and the third social media profile are associated with the single user and a third probability that the third social media profile and the second social media profile have a second common value for at least the second attribute; determining, that the second probability is greater than a threshold probability  and that the third probability is greater than the threshold probability; and responsive to the determining, increasing, the first probability of the first social media profile and the second social media profile being associated with the single user.
Battestini et al. teaches a method and apparatus for facilitating identity resolution (See abstract), in which he teaches determining,  media profile, a second probability that the first social media profile and the third social media profile are associated with the single user and a third probability that the third social media profile and the second social media profile have a second common value for at least the second attribute (See Battestini et al., paragraphs 3-4, 8 and 11, wherein Battestini discloses comparing three profiles to determine a single profile/identity. Specifically, Battestini teaches “potential profile match may also include providing for the display of a plurality of potential profile matches and providing an indication of the confidence level of each of the potential profile matches.” See paragraphs 2, 7, 9, 38-45, 48 and 52-53, wherein Battestini teaches determining/calculating a “confidence level” read on probability to determine if the profiles match. Battestini states that the confidence level will indicate if there is a high probability the profiles are related or a low probability that they are not. Specifically, Battestini teaches “a value of 1.0, or 100% for the confidence level {high probability} may represent that the two profiles belong to the same persona while a confidence level of 0.0 or 0% {low probability} may represent that the two profiles do not belong to the same persona. A confidence level between 0.0 (0%) and 1.0 (100%) may indicate that there is a possibility that the two profiles belong to the same persona”); determining, that the second probability is greater than a threshold probability  and that the third probability is greater than the threshold probability (See Battestini et al., paragraphs 3-4, wherein Battestini discloses comparing three profiles to determine a single profile/identity. See paragraphs 2, 7, 9, 38-45, 48 and 52-53, wherein Battestini teaches determining/calculating a “confidence level” read on probability to determine if the profiles match. See Figure 9 and paragraph 61, wherein Battestini teaches “The assessment of confidence level may be performed concurrently with the operation of block 902. A minimum confidence threshold may be employed at any operation wherein profiles with a confidence level below the threshold will be ignored while those above the threshold will be further used in the method. Once a list of potential profile matches has been compiled (though the list may include only a single profile, or possibly none), the potential profile matches are displayed or presented to the user at block 904;” Battestini also discloses that “suggesting new associations at the top of the list of profiles, such that when new associations have been found in the graph and when the confidence measure is greater than a threshold value v, the profiles that are suggested to be associated together may be moved to the top of the list,” See Battestini et al., paragraphs 52-57 and 61); and responsive to the determining, increasing, the first probability of the first social media profile and the second social media profile being associated with the single user (See Battestini et al., paragraphs 2, 7, 9, 38-45, 48 and 52-53, wherein Battestini teaches determining/calculating a “confidence level” read on probability to determine if the profiles match. Specifically, Battestini teaches “a value of 1.0, or 100% for the confidence level {high probability} may represent that the two profiles belong to the same persona;” Specifically, see paragraph 43, wherein Battestini discloses “confidence measure between two profiles 310 indicates the confidence level that the two profiles belong to the same persona. Links between profiles that have 0% confidence level are not shown but are implicit in the figure” and paragraph 48, wherein Battestini teaches “the top ranked profile according to the confidence measure may be selected and one or several details are used in the user interface”).
Vanasco and Battestini et al. are from the analogous art of profile/identity management. It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Vanasco and Battestini et al. to have combined Vanasco and Battestini et al.. The motivation to combine Vanasco and Battestini et al. is to provide “identity resolution application to handle identity resolution issues that arise when data regarding a persona is available from multiple sources” (See Battestini et al., paragraphs 4-5). Therefore, it would have been obvious to one skilled in the art to combine Vanasco and Battestini et al..
Vanasco as modified, teaches determining, based on first user content in the first social media profile and second user content in the third social media profile. Specifically, Vanasco as modified teaches identities [read on profiles-first, second, third] are matched using at the profile data [read on the attributes, which is also called “identity metadata”] (See Vanasco, paragraphs 29; 31; 35). Vanasco as modified, however, does not explicitly teach determining, based on first user-generated content in the first social media profile and second user-generated content in the third social media profile. 
Goeldi teaches Analytic measurement of online social media content (See abstract), in which he teaches determining, based on first user-generated content in the first social media profile and second user-generated content in the third social media profile (See Goeldi, paragraphs 57-59, 66 and 81, wherein Goeldi teaches profile scraping which includes identifying authors {read on user generated} of online social media. The combination of Vanasco as modified teachings of comparing multiple profiles with Goeldis teaching of looking at social media user generated content to identify authors would teach the claim language as written).
Vanasco as modified and Goeldi are from the analogous art of analyzing social media content. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Vanasco as modified and Goeldi to have combined Vanasco as modified and Goeldi. The motivation to combine Vanasco as modified and Goeldi is to provide information management of online social media content (See Goeldi, paragraph 2-3). Therefore, it would have been obvious to one skilled in the art to combine Vanasco as modified and Goeldi.

As to claim 8, Vanasco teaches a system comprising: 
at least one non-transitory computer-readable medium and computer-executable instructions and a processor communicatively coupled to the at least one non-transitory computer- readable medium for executing computer-executable instructions (See Vanasco, paragraphs 224, 257, 462, wherein Vanasco teaches a computer), wherein executing the computer-executable instructions configures the processor to perform operations comprising: 
identifying, by a social media analysis tool, that each of a first social media profile from a first social media platform, a second social media profile from a second social media platform, and a third social media profile from a third social media platform have common values for one or more attributes (See Vanasco, paragraphs 29; 31; 35, wherein identities {read on profiles-first, second, third} are matched using at the profile data {read on the attributes, which is also called “identity metadata” throughout Vanasco}; Also see paragraphs 169-175; 178, wherein the identity meta-data {first, second and third attribute of the profile} and a value is calculated using several methods one of which is to use the identity meta-dated by breaking it down into phrases and sentences and compare it to other profile identity metadata that was also broken down into phrases and sentences to determine a “weighted point value”);
determining, by the social media analysis tool, a first probability of the first social media profile and the second social media profile being associated with a single user based on the first social media profile and the second social media profile having a first common value for at least a first attribute but a different value for a second attribute (See Vanasco, paragraphs 169-175; 178, wherein the identity meta-data {second and third attributes of the profile}.  Each identity meta-data having a score {value} that is calculated to find a percentage of likelihood {probability} that the two identities belong to the same "uber-identity" {read on common entity}. Each identity meta-data having a score that is calculated using several methods one of which is to use the identity meta-dated by breaking it down into tokens (phrases and sentences) and compare it to other profile identity metadata to determine a “weighted point value”[specifically paragraph 178]).
Vanasco teaches and analysis tool (See Vanasco, paragraph 35, wherein the “system” of Vanasco is the analysis tool), wherein each identity meta-data having a score {value} that is calculated to find a percentage of likelihood {probability} that the two identities belong to the same "uber-identity" {read on common entity}. Each identity meta-data having a score that is calculated using several methods one of which is to use the identity meta-dated by breaking it down into tokens (phrases and sentences) and compare it to other profile identity metadata to determine a “weighted point value”(See Vanasco, paragraphs 169-175, 178 and 425).  Vanasco, however, does not explicitly teach determining, based on first user-generated content in the first social media profile and second user-generated content in the third social media profile a second probability that the first social media profile and the third social media profile are associated with the single user and a third probability that the third social media profile and the second social media profile have a second common value for at least the second attribute; determining, that the second probability is greater than a threshold probability  and that the third probability is greater than the threshold probability; and responsive to the determining, increasing, the first probability of the first social media profile and the second social media profile being associated with the single user.
Battestini et al. teaches a method and apparatus for facilitating identity resolution (See abstract), in which he teaches determining a second probability that the first social media profile and the third social media profile are associated with the single user and a third probability that the third social media profile and the second social media profile have a second common value for at least the second attribute (See Battestini et al., paragraphs 3-4, 8 and 11, wherein Battestini discloses comparing three profiles to determine a single profile/identity. Specifically, Battestini teaches “potential profile match may also include providing for the display of a plurality of potential profile matches and providing an indication of the confidence level of each of the potential profile matches.” See paragraphs 2, 7, 9, 38-45, 48 and 52-53, wherein Battestini teaches determining/calculating a “confidence level” read on probability to determine if the profiles match. Battestini states that the confidence level will indicate if there is a high probability the profiles are related or a low probability that they are not. Specifically, Battestini teaches “a value of 1.0, or 100% for the confidence level {high probability} may represent that the two profiles belong to the same persona while a confidence level of 0.0 or 0% {low probability} may represent that the two profiles do not belong to the same persona. A confidence level between 0.0 (0%) and 1.0 (100%) may indicate that there is a possibility that the two profiles belong to the same persona”); determining, that the second probability is greater than a threshold probability  and that the third probability is greater than the threshold probability (See Battestini et al., paragraphs 3-4, wherein Battestini discloses comparing three profiles to determine a single profile/identity. See paragraphs 2, 7, 9, 38-45, 48 and 52-53, wherein Battestini teaches determining/calculating a “confidence level” read on probability to determine if the profiles match. See Figure 9 and paragraph 61, wherein Battestini teaches “The assessment of confidence level may be performed concurrently with the operation of block 902. A minimum confidence threshold may be employed at any operation wherein profiles with a confidence level below the threshold will be ignored while those above the threshold will be further used in the method. Once a list of potential profile matches has been compiled (though the list may include only a single profile, or possibly none), the potential profile matches are displayed or presented to the user at block 904”); and responsive to the determining, increasing, the first probability of the first social media profile and the second social media profile being associated with the single user (See Battestini et al., paragraphs 2, 7, 9, 38-45, 48 and 52-53, wherein Battestini teaches determining/calculating a “confidence level” read on probability to determine if the profiles match. Specifically, Battestini teaches “a value of 1.0, or 100% for the confidence level {high probability} may represent that the two profiles belong to the same persona;” Specifically, see paragraph 43, wherein Battestini discloses “confidence measure between two profiles 310 indicates the confidence level that the two profiles belong to the same persona. Links between profiles that have 0% confidence level are not shown but are implicit in the figure” and paragraph 48, wherein Battestini teaches “the top ranked profile according to the confidence measure may be selected and one or several details are used in the user interface”).
Vanasco and Battestini et al. are from the analogous art of profile/identity management. It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Vanasco and Battestini et al. to have combined Vanasco and Battestini et al.. The motivation to combine Vanasco and Battestini et al. is to provide “identity resolution application to handle identity resolution issues that arise when data regarding a persona is available from multiple sources” (See Battestini et al., paragraphs 4-5). Therefore, it would have been obvious to one skilled in the art to combine Vanasco and Battestini et al..
Vanasco as modified, teaches determining, based on first user content in the first social media profile and second user content in the third social media profile. Specifically, Vanasco as modified teaches identities [read on profiles-first, second, third] are matched using at the profile data [read on the attributes, which is also called “identity metadata”] (See Vanasco, paragraphs 29; 31; 35). Vanasco as modified, however, does not explicitly teach determining, based on first user-generated content in the first social media profile and second user-generated content in the third social media profile. 
Goeldi teaches Analytic measurement of online social media content (See abstract), in which he teaches determining, based on first user-generated content in the first social media profile and second user-generated content in the third social media profile (See Goeldi, paragraphs 57-59, 66 and 81, wherein Goeldi teaches profile scraping which includes identifying authors {read on user generated} of online social media. Therefore, the combination of Vanasco as modified teachings of comparing multiple profiles with Goeldis teaching of looking at social media user generated content to identify authors would teach the claim language as written).
Vanasco as modified and Goeldi are from the analogous art of analyzing social media content. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Vanasco as modified and Goeldi to have combined Vanasco as modified and Goeldi. The motivation to combine Vanasco as modified and Goeldi is to provide information management of online social media content (See Goeldi, paragraph 2-3). Therefore, it would have been obvious to one skilled in the art to combine Vanasco as modified and Goeldi.

As to claim 15, Vanasco teaches a computer-readable storage medium storing non-transitory computer-executable program instructions (See Vanasco, paragraphs 224, 257, 462, wherein Vanasco teaches a computer), wherein when executed by a processor the program instructions cause the processor to perform a method comprising: 
a step for identifying, by a social media analysis tool, that each of a first social media profile from a first social media platform, a second social media profile from a second social media platform, and a third social media profile from a third social media platform have common values for one or more attributes (See Vanasco, paragraphs 29; 31; 35, wherein identities {read on profiles-first, second, third} are matched using at the profile data {read on the attributes, which is also called “identity metadata” throughout Vanasco}; Also see paragraphs 169-175; 178, wherein the identity meta-data {first, second and third attribute of the profile} and a value is calculated using several methods one of which is to use the identity meta-dated by breaking it down into phrases and sentences and compare it to other profile identity metadata that was also broken down into phrases and sentences to determine a “weighted point value”);
a step for determining, by the social media analysis tool, a first probability of the first social media profile and the second social media profile being associated with a single user based on the first social media profile and the second social media profile having a first common value for at least a first attribute but a different value for a second attribute (See Vanasco, paragraphs 169-175; 178, wherein the identity meta-data {second and third attributes of the profile}.  Each identity meta-data having a score {value} that is calculated to find a percentage of likelihood {probability} that the two identities belong to the same "uber-identity" {read on common entity}. Each identity meta-data having a score that is calculated using several methods one of which is to use the identity meta-dated by breaking it down into tokens (phrases and sentences) and compare it to other profile identity metadata to determine a “weighted point value”[specifically paragraph 178]).
Vanasco teaches and analysis tool (See Vanasco, paragraph 35, wherein the “system” of Vanasco is the analysis tool), wherein each identity meta-data having a score {value} that is calculated to find a percentage of likelihood {probability} that the two identities belong to the same "uber-identity" {read on common entity}. Each identity meta-data having a score that is calculated using several methods one of which is to use the identity meta-dated by breaking it down into tokens (phrases and sentences) and compare it to other profile identity metadata to determine a “weighted point value”(See Vanasco, paragraphs 169-175, 178 and 425).  Vanasco, however, does not explicitly teach a step for identifying, a second probability that the first social media profile and the third social media profile are associated with the single user and a third probability that the third social media profile and the second social media profile have a second common value for at least the second attribute; a step for determining, by the social media analysis tool, that the second probability is greater than a threshold probability and that the third probability is greater than the threshold probability; and  increasing, by the social media analysis tool and responsive to the determining, increasing, the first probability of the first social media profile and the second social media profile being associated with the single user.
Battestini et al. teaches a method and apparatus for facilitating identity resolution (See abstract), in which he teaches a step for identifying a second probability that the first social media profile and the third social media profile are associated with the single user and a third probability that the third social media profile and the second social media profile have a second common value for at least the second attribute (See Battestini et al., paragraphs 3-4, 8 and 11, wherein Battestini discloses comparing three profiles to determine a single profile/identity. Specifically, Battestini teaches “potential profile match may also include providing for the display of a plurality of potential profile matches and providing an indication of the confidence level of each of the potential profile matches.” See paragraphs 2, 7, 9, 38-45, 48 and 52-53, wherein Battestini teaches determining/calculating a “confidence level” read on probability to determine if the profiles match. Battestini states that the confidence level will indicate if there is a high probability the profiles are related or a low probability that they are not. Specifically, Battestini teaches “a value of 1.0, or 100% for the confidence level {high probability} may represent that the two profiles belong to the same persona while a confidence level of 0.0 or 0% {low probability} may represent that the two profiles do not belong to the same persona. A confidence level between 0.0 (0%) and 1.0 (100%) may indicate that there is a possibility that the two profiles belong to the same persona”); a step for determining, by the social media analysis tool, that the second probability is greater than a threshold probability and that the third probability is greater than the threshold probability (See Battestini et al., paragraphs 3-4, wherein Battestini discloses comparing three profiles to determine a single profile/identity. See paragraphs 2, 7, 9, 38-45, 48 and 52-53, wherein Battestini teaches determining/calculating a “confidence level” read on probability to determine if the profiles match. See Figure 9 and paragraph 61, wherein Battestini teaches “The assessment of confidence level may be performed concurrently with the operation of block 902. A minimum confidence threshold may be employed at any operation wherein profiles with a confidence level below the threshold will be ignored while those above the threshold will be further used in the method. Once a list of potential profile matches has been compiled (though the list may include only a single profile, or possibly none), the potential profile matches are displayed or presented to the user at block 904”); and a step for increasing, by the social media analysis tool and responsive to the determining, increasing, the first probability of the first social media profile and the second social media profile being associated with the single user (See Battestini et al., paragraphs 2, 7, 9, 38-45, 48 and 52-53, wherein Battestini teaches determining/calculating a “confidence level” read on probability to determine if the profiles match. Specifically, Battestini teaches “a value of 1.0, or 100% for the confidence level {high probability} may represent that the two profiles belong to the same persona;” Specifically, see paragraph 43, wherein Battestini discloses “confidence measure between two profiles 310 indicates the confidence level that the two profiles belong to the same persona. Links between profiles that have 0% confidence level are not shown but are implicit in the figure” and paragraph 48, wherein Battestini teaches “the top ranked profile according to the confidence measure may be selected and one or several details are used in the user interface”).
Vanasco and Battestini et al. are from the analogous art of profile/identity management. It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Vanasco and Battestini et al. to have combined Vanasco and Battestini et al.. The motivation to combine Vanasco and Battestini et al. is to provide “identity resolution application to handle identity resolution issues that arise when data regarding a persona is available from multiple sources” (See Battestini et al., paragraphs 4-5). Therefore, it would have been obvious to one skilled in the art to combine Vanasco and Battestini et al..
Vanasco as modified, teaches determining, based on first user content in the first social media profile and second user content in the third social media profile. Specifically, Vanasco as modified teaches identities [read on profiles-first, second, third] are matched using at the profile data [read on the attributes, which is also called “identity metadata”] (See Vanasco, paragraphs 29; 31; 35). Vanasco as modified, however, does not explicitly teach determining, based on first user-generated content in the first social media profile and second user-generated content in the third social media profile. 
Goeldi teaches Analytic measurement of online social media content (See abstract), in which he teaches determining, based on first user-generated content in the first social media profile and second user-generated content in the third social media profile (See Goeldi, paragraphs 57-59, 66 and 81, wherein Goeldi teaches profile scraping which includes identifying authors {read on user generated} of online social media. Therefore, the combination of Vanasco as modified teachings of comparing multiple profiles with Goeldis teaching of looking at social media user generated content to identify authors would teach the claim language as written).
Vanasco as modified and Goeldi are from the analogous art of analyzing social media content. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Vanasco as modified and Goeldi to have combined Vanasco as modified and Goeldi. The motivation to combine Vanasco as modified and Goeldi is to provide information management of online social media content (See Goeldi, paragraph 2-3). Therefore, it would have been obvious to one skilled in the art to combine Vanasco as modified and Goeldi.

As to claim 21, Vanasco as modified teaches wherein the first social media profile is associated with a first screen name, wherein the first screen name is different from a second screen name associated with the second social media profile, and wherein the third social media profile is associated with a third screen name that matches the second screen name (See Battestini et al., paragraph 4, wherein Battestini discloses that a user can have multiple different profiles with different usernames {screen names}. Specifically, Battestini discloses “For example, a person Paul J. Smith may have a Flickr account to share photos identified by PSmith234, a Facebook profile identified by Paul Smith, a blog on a blogging website identified by Paul's Rants, a Google email account of paul.smith@gmail.com, an instant message account on MSN identified by smithp55, etc.”).

As to claim 22, Vanasco as modified teaches wherein the first content comprises a first social media post on the first social media profile and the second content comprises a second social media post on the third social media profile comprising a uniform resource locator ("URL") that refers to the first social media post (See Goeldi, paragraphs 59, 66 and 108, wherein Goeldi teaches “information such as the URL of the social media website, and the length, context, and time of the post”).  

As to claim 23, Vanasco as modified teaches wherein the first content comprises first content threads on the first social media platform and the second content comprises second content threads on the second social media platform, wherein the comparing further comprises comparing a first word frequency distribution of the first content threads; and a second word frequency distribution of the second content threads (See Goeldi, paragraphs 57-59, 68 and 108, wherein Goeldi teaches “Each discussion thread is then analyzed in order to isolate its atomic content components for further processing. For example, a particular relevant social media source (e.g., website) may have a web page with a thread containing 20 different posts relating to the Audi A6 automobile. In such a case, the web page would be retrieved and broken apart into 20 pieces, with each piece stored individually along with the user-profile information of the authors who posted the content” and wherein Goeldi discloses “graph theory to analyze the terms and concepts contained within the online social media conversations to determine the frequency of occurrence of these terms and concepts”).  

As to claim 24, Vanasco as modified teaches wherein the first content comprises first content threads on the first social media platform and the second content comprises second content threads on the second social media platform, wherein the comparing further comprises comparing first images of the first content threads and second images of the second content threads (See Vanasco, paragraphs 150 and 176, wherein Vanasco discloses “The system ranks the uniqueness of photos and potential quotations on a bell curve--as items become too-common, their utility as a unique identifier is lessened;” Also see Battestini et al., paragraph 42).

5.	Claims 2-7, 9-14, 16-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable in view of Vanasco (U.S. Patent Application Publication No. 2010/0274815), in view of Battestini et al. (U.S. Patent Application Publication No. 2011/0125770), in further view of Goeldi (U.S. Patent Application Publication No. 2010/0119053), in further view of Hoffman et al. (U.S. Patent No. 8,131,745).
As to claims 2, 9 and 16, Vanasco as modified, teaches identity meta-data which is read on first and second attribute of the profile.  Each identity meta-data has a score that is calculated to find a percentage of likelihood {probability} that the two identities {profiles} belong to the same "uber-identity" {read on common value}. Each identity meta-data having a score that is calculated using several methods one of which is to use the identity meta-dated by breaking it down into tokens (phrases and sentences) and compare it to other profile identity metadata to determine a “weighted point value” (See Vanasco, paragraphs 31; 35, 169-175 and 178).  Vanasco as modified, also teaches comparing three profiles to determine a single profile/identity (See Battestini et al., paragraphs 3-4) and determining/calculating a “confidence level” read on probability to determine if the profiles match (See Battestini et al., paragraphs 2, 7, 9, 38-45, 48 and 52-53). Vanasco as modified, however, does not explicitly teach calculating a uniqueness score for a value of the third attribute of the first social media profile; determining that the uniqueness score exceeds a threshold uniqueness score; and selecting the third attribute as a basis of comparison between the first social media profile and the third social media profile at least in part based on the uniqueness score exceeding the threshold uniqueness score.
Hoffman et al. teaches a system and method for determining user identity fraud using similarity searching (See Hoffman et al., abstract), in which he teaches calculating a uniqueness score for a value of the third attribute of the first social media profile (See Hoffman et al., column 2, line 44-column 3, line 40, wherein the “UID” is read on attribute and the “confidence value" is read on “value”; also see Hoffman et al., Figure 5; also see column 5, lines 6-15 and column 10, lines 16-50, wherein data between two UIDs {third attribute and first attribute combo} linking the UIDs together for the same entity); determining that the uniqueness score exceeds a threshold uniqueness score (See Hoffman et al., column 12, lines 47-54, wherein “the CV value for the two profiles A and B are below a confidence threshold x % in operation 454, then the two UIDs A and B associated with profiles A and B, respectively are determined not to be for the same person in operation 452. If the CV value for the two profiles A and B are equal to or above the confidence threshold x % in operation 454, then the two UIDs A and B associated with profiles A and B, respectively are determined to be for the same person in operation 450”); and selecting the third attribute as a basis of comparison between the first social media profile and the third social media profile at least in part based on the uniqueness score exceeding the threshold uniqueness score  (See Hoffman et al., column 2, line 44-column 3, line 40).
Vanasco as modified and Hoffman et al. are from the analogous art of social networking. It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Vanasco as modified and Hoffman et al. to have combined Vanasco as modified and Hoffman et al.. The motivation to combine Vanasco as modified and Hoffman et al. is to provide a more accurate and trustworthy user correlation system to identify individuals with multiple profiles (See Hoffman et al., column 1, line 63-column 2, line 9). Therefore, it would have been obvious to one skilled in the art to combine Vanasco as modified and Hoffman et al..

As to claims 3, 10 and 17, Vanasco as modified, teaches wherein the first attribute describes an entity name (See Vanasco, paragraphs 18 and 31; Also see Battestini et al., paragraphs 4, 48, wherein profile name is read on entity name); wherein the second attribute describes a geographical location (See Vanasco, paragraphs 79-80; Also see Battestini et al., paragraphs 4, 42, 48, wherein any one of address, city, zip code, state, country, is read on geographical location); wherein calculating the first probability of the first social media profile and the second social media profile being associated with the single user further comprises calculating a uniqueness score for a value of the first attribute of the first social media profile (See Vanasco, paragraphs 79-80; Also see Hoffman et al., column 2, line 44-column 3, line 40, wherein the “UID” is read on attribute and the “confidence value" is read on “value”; also see Hoffman et al., Figure 5; also see column 5, lines 6-15 and column 10, lines 16-50, wherein data between two UIDs {second attribute and third attribute combo} linking the UIDs together for the same entity); and wherein calculating the uniqueness score comprises: determining a uniqueness of an entity name value being associated with a geographical location, and identifying a frequency of occurrence of the entity name value within the geographic location (See Vanasco, paragraphs 79-80; Also see Hoffman et al., column 2, line 44-column 3, line 40, wherein the “UID” is read on attribute and the “confidence value" is read on “value”; also see Hoffman et al., Figure 5; also see column 5, lines 6-15 and column 10, lines 16-50, wherein data between two UIDs {second attribute and third attribute combo} linking the UIDs together for the same entity).

As to claims 4, 11 and 18, Vanasco as modified, teaches further comprising calculating the second probability by at least performing operations that comprise comparing a first web page attribute for the first social media profile with a second web page attribute for the third social media profile (See Battestini et al., paragraphs 2, 7, 9, 38-45, 48 and 52-53, wherein Battestini teaches determining/calculating a “confidence level” read on probability to determine if the profiles match. Specifically, Battestini teaches “a value of 1.0, or 100% for the confidence level {high probability} may represent that the two profiles belong to the same persona;” Specifically, see paragraph 43, wherein Battestini discloses “confidence measure between two profiles 310 indicates the confidence level that the two profiles belong to the same persona. Links between profiles that have 0% confidence level are not shown but are implicit in the figure” and paragraph 48, wherein Battestini teaches “the top ranked profile according to the confidence measure may be selected and one or several details are used in the user interface”); and wherein at least one of the first web page attribute or the second web page attribute describes at least one of: a first web page linked by the first social media profile or the third social media profile, the first web page external to each of the first social media platform and the third social media platform, or a second web page linked by a social media thread modified by or accessed by the first social media profile or the third social media profile and external to each of the first social media platform and the third social media platform (See Vanasco, paragraphs 28, 35, 50, 73, 79-81, 154, 260; Also see Battestini et al., paragraphs 4, 34, 42, 48, wherein Battestini discloses a link and website).

As to claims 5, and 12, Vanasco as modified, teaches developing product recommendations based on attributes present in the third social media profile (See Vanasco, paragraph 29, wherein Vanasco discloses “by aggregating shared identities…The System's utility, however, is not limited to social networks per se; by cross referencing social network identities with blogs, email addresses, and other online accounts it can also show readers of an article their actual connection to the author of a blog, offer suggestive content or advertising keywords based on aggregate user identity information, or display trends amongst an extended network of inter-related personalities”); and targeting the product recommendations to a user of the first social media profile (See Vanasco, paragraphs 28-29, 35, 50, 73, 79-81, 154, 260, wherein Vanasco discloses “aggregating shared identities, The System can provide useful meta-data to users of The System, such as cross-network "degrees of separation" between online profiles…offer suggestive content {Read on product recommendation} or advertising keywords based on aggregate user identity information, or display trends amongst an extended network of inter-related personalities”).  
As to claims 6, 13, and 20, Vanasco as modified, teaches wherein the first user-generated content comprises a first social media post for the first social media profile and the second user-generated content comprises a second social media post for the third social media profile, wherein the comparing comprises (See Vanasco, paragraphs 29; 31; 35, wherein identities {read on profiles-first, second, third} are matched using at the profile data {read on the attributes, which is also called “identity metadata” throughout Vanasco}; Also see Battestini et al., paragraphs 3-4, wherein Battestini discloses comparing three profiles to determine a single profile/identity. Also see Goeldi, paragraphs 57-59, 66 and 81, wherein Goeldi teaches profile scraping which includes identifying authors {read on user generated} of online social media. The combination of Vanasco as modified teachings of comparing multiple profiles with Goeldis teaching of looking at social media user generated content to identify authors would teach the claim language as written), determining that at least one of the first social media post or the second social media post is at least one of: authored by the first social media profile or the third social media profile and accessible via the first social media platform or the third social media platform (See Battestini et al., paragraphs 3-4, 34, and 61, wherein Battestini discloses blog, facebook and twitter are all social media platforms where the profile can author content; Also see Goeldi, paragraphs 57-59, 66 and 81, wherein Goeldi teaches profile scraping which includes identifying authors {read on user generated} of online social media); rated by the first social media profile or the third social media profile and accessible via the first social media platform or the third social media platform; or flagged by the first social media profile or the third social media profile and accessible via the first social media platform or the third social media platform (See Vanasco, paragraphs 79-81, 154, 260, 483-488).

As to claims 7 and 14, Vanasco as modified, teaches wherein the first user-generated content further includes  a word frequency distribution for the first social media post accessible via the first social media platform and the second user-generated content attribute further includes a word frequency distribution for the second social media post accessible via the third social media platform (See Vanasco, paragraphs 28, 35, 50, 73, 79-81, 154, 173, 260 and 609, wherein Vanasco discloses “The identity meta-data is broken down into tokens based on individual words or groupings of words (strings), and the frequency of tokens is then compared.” Also see Goeldi, paragraphs 54, 57-59, 66, 68 and 81, wherein Goeldi teaches profile scraping which includes identifying authors {read on user generated} of online social media. The combination of Vanasco as modified teachings of comparing multiple profiles with Goeldis teaching of looking at social media user generated content to identify authors would teach the claim language as written. Goeldis also discloses “graph theory to analyze the terms and concepts contained within the online social media conversations to determine the frequency of occurrence of these terms and concepts”).

Response to Arguments
6.	Applicant's arguments filed on 1/21/2022, with respect to the rejected claims have been fully considered but they are not found to be persuasive:

In response to applicants’ arguments regarding “The combination of Battestini, Vanasco, and Goeldi does not teach or suggest increasing a first probability responsive to determining that each of a second and a third probability is greater than a threshold probability,” the arguments have been fully considered but are not found to be persuasive. Battestini teaches determining/calculating a “confidence level” read on probability to determine if the profiles match. Specifically, Battestini teaches “a value of 1.0, or 100% for the confidence level {high probability} may represent that the two profiles belong to the same persona.” (See Battestini et al., paragraphs 2, 7, 9, 38-45, 48 and 52-53) Paragraph 43, Battestini discloses “confidence measure between two profiles 310 indicates the confidence level that the two profiles belong to the same persona. Links between profiles that have 0% confidence level are not shown but are implicit in the figure” and paragraph 48, wherein Battestini teaches “the top ranked profile according to the confidence measure may be selected and one or several details are used in the user interface.” Battestini also discloses that “suggesting new associations at the top of the list of profiles, such that when new associations have been found in the graph and when the confidence measure is greater than a threshold value v, the profiles that are suggested to be associated together may be moved to the top of the list” (See Battestini et al., paragraphs 52-57 and 61). Battestini does teach “increasing” a first probability {confidence measure} responsive to a second and third probability is greater than a threshold as written.

	In response to applicants’ arguments regarding “Battestini does not teach or suggest ‘determining that the second probability is greater than a threshold probability and that the third probability is greater than the threshold probability,’ and ‘responsive to said determining, increasing the first probability of the first social media profile and the second social media profile being associated with the single user,’ as recited in the independent claims (emphasis added). Battestini merely discloses determining ‘a confidence level between two profiles’ (Battestini at paragraph [0043]), and does not teach or suggest determining that this confidence level is greater than a threshold. Also, Battestini does not teach or suggest determining that two separate confidence levels are each greater than a threshold. Further, Battestini does not teach or suggest or increasing another probability based on determining that each of two confidence levels are greater than a threshold,” the arguments have been fully considered but are not found to be persuasive. Battestini discloses comparing three profiles to determine a single profile/identity (See Battestini et al., paragraphs 3-4). Battestini further teaches determining/calculating a “confidence level” read on probability to determine if the profiles match (See Battestini et al., paragraphs 2, 7, 9, 38-45, 48 and 52-53). Figure 9 and paragraph 61, of Battestini teaches “The assessment of confidence level may be performed concurrently with the operation of block 902. A minimum confidence threshold may be employed at any operation wherein profiles with a confidence level below the threshold will be ignored while those above the threshold will be further used in the method. Once a list of potential profile matches has been compiled (though the list may include only a single profile, or possibly none), the potential profile matches are displayed or presented to the user at block 904.” Battestini also discloses that “suggesting new associations at the top of the list of profiles, such that when new associations have been found in the graph and when the confidence measure is greater than a threshold value v, the profiles that are suggested to be associated together may be moved to the top of the list,” (See Battestini et al., paragraphs 52-57 and 61). Therefore, the examiner respectfully disagrees that Battestini does not teach “does not teach or suggest determining that this confidence level is greater than a threshold. Also, Battestini does not teach or suggest determining that two separate confidence levels are each greater than a threshold. Further, Battestini does not teach or suggest or increasing another probability based on determining that each of two confidence levels are greater than a threshold.” 

	In response to applicants’ arguments regarding “Vanasco also does not cure the disclosure deficiencies of Battestini discussed previously. Similarly to Battestini, at most, Vanasco describes ‘calculat[ing] a ... percentage of likelihood that two identities belong to [a] same uber-identity.’ Vanasco at paragraph [0178]. However, Vanasco merely calculates a percentage likelihood (probability) and does not teach or suggest determining that this probability is greater than a threshold. Also, Vanasco does not teach or suggest determining that two separate probabilities are each greater than a threshold. Further, Vanasco does not disclose, teach or suggest increasing another probability based on determining that each of two probabilities are greater than a threshold,” the arguments have been fully considered but are not found to be persuasive. The examiner agrees that Vanasco does not teach or suggest “determining that this probability is greater than a threshold,” and cited Battestini to show that at the time of the invention it was known in the art that two profiles are the same identity by determining a probability is greater than a threshold. As argued above Battestini discloses comparing three profiles to determine a single profile/identity (See Battestini et al., paragraphs 3-4). Battestini further teaches determining/calculating a “confidence level” read on probability to determine if the profiles match (See Battestini et al., paragraphs 2, 7, 9, 38-45, 48 and 52-53). Figure 9 and paragraph 61, of Battestini teaches “The assessment of confidence level may be performed concurrently with the operation of block 902. A minimum confidence threshold may be employed at any operation wherein profiles with a confidence level below the threshold will be ignored while those above the threshold will be further used in the method. Once a list of potential profile matches has been compiled (though the list may include only a single profile, or possibly none), the potential profile matches are displayed or presented to the user at block 904.” Battestini also discloses that “suggesting new associations at the top of the list of profiles, such that when new associations have been found in the graph and when the confidence measure is greater than a threshold value v, the profiles that are suggested to be associated together may be moved to the top of the list,” (See Battestini et al., paragraphs 52-57 and 61). Therefore, Vanasco in view of Battestini teaches the claimed language in claim 1.


In response to applicants’ arguments regarding “none of Battestini, Vanasco, and Goeldi teaches or suggests the features of ‘determining that the second probability is greater than a threshold probability and that the third probability is greater than the threshold probability,’ and ‘responsive to said determining, increasing the first probability of the first social media profile and the second social media profile being associated with the single user,’ as recited in the independent claims, the cited documents, whether considered alone or in any combination with each other, do not teach or suggest these features,” the arguments have been fully considered but are not found to be persuasive. As argued above Battestini teaches determining/calculating a “confidence level” read on probability to determine if the profiles match. Specifically, Battestini teaches “a value of 1.0, or 100% for the confidence level {high probability} may represent that the two profiles belong to the same persona.” (See Battestini et al., paragraphs 2, 7, 9, 38-45, 48 and 52-53) Paragraph 43, Battestini discloses “confidence measure between two profiles 310 indicates the confidence level that the two profiles belong to the same persona. Links between profiles that have 0% confidence level are not shown but are implicit in the figure” and paragraph 48, wherein Battestini teaches “the top ranked profile according to the confidence measure may be selected and one or several details are used in the user interface.” Battestini also discloses that “suggesting new associations at the top of the list of profiles, such that when new associations have been found in the graph and when the confidence measure is greater than a threshold value v, the profiles that are suggested to be associated together may be moved to the top of the list” (See Battestini et al., paragraphs 52-57 and 61). Battestini does teach “increasing” a first probability {confidence measure} responsive to a second and third probability is greater than a threshold as written.

In response to applicants’ arguments regarding “The combination of Vanasco, Battestini, and Goeldi does not teach or suggest determining a probability that two social media profiles are associated with a single user based on user generated content in the two social media profiles,” the arguments have been fully considered but are not found to be persuasive. Vanasco in view of Battestini teaches determining, based on first user content in the first social media profile and second user content in the third social media profile. Specifically, Vanasco in view of Battestini teaches identities [read on profiles-first, second, third] are matched using at the profile data [read on the attributes, which is also called “identity metadata”] (See Vanasco, paragraphs 29; 31; 35). Vanasco in view of Battestini, however, does not explicitly teach determining, based on first user-generated content in the first social media profile and second user-generated content in the third social media profile. Goeldi teaches “determining, based on first user-generated content in the first social media profile and second user-generated content in the third social media profile.” Goeldi specifically discloses profile scraping which includes identifying authors {read on user generated} of online social media (See Goeldi, paragraphs 57-59, 66 and 81). The combination of Vanasco in view of Battestini which teach comparing multiple profiles in further view of Goeldis teaching of looking at social media user generated content to identify authors would teach the claim language as written.

In response to applicants’ arguments regarding “Vanasco’s comparison of profile data including defined account relationships does not teach or suggest ‘determining, based on first user-generated content in the first social media profile and second user-generated content in the third social media profile, a second probability that the first social media profile and the third social media profile are associated with the single user,’ as recited in the independent claims (emphasis added),” the arguments have been fully considered but are not found to be persuasive. As argued above Vanasco in view of Battestini teaches determining, based on first user content in the first social media profile and second user content in the third social media profile. Specifically, Vanasco in view of Battestini teaches identities [read on profiles-first, second, third] are matched using at the profile data [read on the attributes, which is also called “identity metadata”] (See Vanasco, paragraphs 29; 31; 35). Vanasco in view of Battestini, however, does not explicitly teach determining, based on first user-generated content in the first social media profile and second user-generated content in the third social media profile. Goeldi teaches “determining, based on first user-generated content in the first social media profile and second user-generated content in the third social media profile.” Goeldi specifically discloses profile scraping which includes identifying authors {read on user generated} of online social media (See Goeldi, paragraphs 57-59, 66 and 81). The combination of Vanasco in view of Battestini which teach comparing multiple profiles in further view of Goeldis teaching of looking at social media user generated content to identify authors would teach the claim language as written.

	In response to applicants’ arguments regarding “Battestini compares profile information between a pair of accounts to determine a confidence level, which does not teach or suggest ‘determining, based on first user-generated content in the first social media profile and second user-generated content in the third social media profile, a second probability that the first social media profile and the third social media profile are associated with the single user,’ as recited in the independent claims (emphasis added),” the arguments have been fully considered but are not found to be persuasive. As argued above Goeldi teaches “determining, based on first user-generated content in the first social media profile and second user-generated content in the third social media profile.” Goeldi specifically discloses profile scraping which includes identifying authors {read on user generated} of online social media (See Goeldi, paragraphs 57-59, 66 and 81). The combination of Vanasco in view of Battestini which teach comparing multiple profiles in further view of Goeldis teaching of looking at social media user generated content to identify authors would teach the claim language as written.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is  (571)272-4076. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and n https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





4/14/2022
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164                                                                                                                                                                                                        

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164